     Case 1:15-cv-05235-ARR-PK Document 273 Filed 06/14/19 Page 1 of 1 PageID #: 6025

                        HAMBURGER, MAXSON, YAFFE &MCNALLY,                  LLP
                                            ATTORNEYS AT LAW
                                    225 BROADHOLLOW ROAD, SUITE 301E
                                         MELVILLE, NEW YORK 11747
RICHARD HAMBURGER                              631.694 .2400
rhamburger@hmylaw.com                        FAX: 631.694.1376
                                                HMYIAW.COM


                                                 June 14, 2019
       VIAECF

       Hon. Cheryl L. Pollak, Magistrate Judge
       U.S. Eastern District Court
       225 Cadman Plaza East
       Brooklyn, NY 11201

                        Re:   Toussie v. Allstate Insurance Company
                              Case No.: 15-CV-05235 (ARR)(CLP)

       Dear Judge Pollak:

                   The Order entered on the docket earlier today substituting me as counsel for
       Robert Toussie and terminating attorney Fredrick P. Stern is incorrect. I am counsel for
       Laura Toussie only. That was indicated in the notice of appearance filed as document
       number 263 (my partner David N. Yaffe also entered a notice of appearance on behalf of
       Laura Toussie filed as document number 264).

                    Notwithstanding those appearances, Allstate's attorneys continued to
       maintain that Mr. Stern remained counsel of record for Laura Toussie and that my firm
       was "co-counsel" in that respect. To address this technically correct point, we filed the
       consent to change attorney which substituted my firm for Scheyer & Stern, LLC with
       respect to Laura Toussie only, not with respect to Robert Toussie (see document number
       270).

                     Again, we did not substitute in for Robert Toussie and, accordingly, I
       respectfully request that the contrary Order appearing on the docket ["Attorney Richard
       C. Hamburger for Laura Toussie, Richard C. Hamburger for Robert Toussie added.
       Attorney Frederick Paul Stern terminated."] be corrected. Thank you.




       /cp                                       Richard Hamburger

       c:       Via ECF:
                Gary Meyerhoff, Esq.
                Brendan E. Zahner, Esq.
                Frederick P. Stern, Esq.
